Order entered May 17, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00962-CV

        IN THE INTEREST OF C.W., C.W., AND C.W., CHILDREN

              On Appeal from the 304th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. JC-19-01219

                                    ORDER

      As ordered by this Court, the trial court has made a finding that the bill of

review hearing held on September 22, 2020 was not recorded. Accordingly, we

ORDER the appeal be submitted without the reporter’s record. See TEX. R. APP.

P. 37.3(c).

      Appellant’s brief on the merits is due June 16, 2021.

                                            /s/   CORY L. CARLYLE
                                                  JUSTICE